                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

DR. GAVIN CLARKSON, an individual

                    Plaintiff,
v.                                                                       Civ. No. 2:18-cv-00870-KRS-GBW

BOARD OF REGENTS OF NEW MEXICO
STATE UNIVERSITY, DAN HOWARD in his
individual capacity and official capacity as
Provost; JAMES HOFFMAN in his individual
capacity and official capacity as Dean; ENRICO
PONTELLI in his individual capacity and
official capacity as Hearing Officer, and
NANCY ORETSKIN in her individual capacity
and official capacity.

                    Defendants.

                         DEFENDANTS’ THIRD MOTION IN LIMINE
                   TO EXCLUDE EVIDENCE OF LOST WAGES OR BENEFITS

           COME NOW Defendant Board of Regents of New Mexico State University (“NMSU”)

and Defendant Dr. Enrico Pontelli (collectively “Defendants”)1, by and through their attorneys of

record, Conklin, Woodcock & Ziegler, P.C. (Christa M. Hazlett and Kathy L. Black), and for their

Third Motion in Limine to Exclude Evidence of Lost Wages or Benefits, state as follows:

           Defendants move this Court to require that Plaintiff, his counsel, and all witnesses refrain

from testifying, eliciting testimony, or commenting in front of the jury on Plaintiff’s lost wages

and benefits, unless first Plaintiff offers evidence that he attempted to mitigate his damages.

Plaintiff has a duty to mitigate his damages and has not only failed to do so, but he has failed to

even make reasonable efforts to mitigate his damages by seeking comparable employment.




1
    The other defendants appearing in the caption were previously dismissed from the case.

                                                           1
Allowing evidence and testimony concerning lost wages will tend to confuse the issues for the

jury. Plaintiff’s counsel was contacted concerning this Motion and opposes this Motion.

                                        BACKGROUND

       Plaintiff is a former untenured Associate Professor in the NMSU College of Business. In

June 2017, Plaintiff accepted a full-time position with the U.S. Department of the Interior and

requested an unpaid leave of absence from NMSU. On June 28, 2017, then-Provost Daniel

Howard granted Plaintiff’s request for unpaid leave until January 2020. Defendants’ Motion for

Summary Judgment (“Defendants’ MSJ”), Doc. 74, Undisputed Material Facts (“UMFs”) 6-14.

       Plaintiff resigned from his government position effective December 29, 2017. Provost

Howard ordered him to return to work for the Spring 2018 semester. When Plaintiff refused to

return to work as directed, Provost Howard proposed his termination. After a pre-determination

hearing held on April 13, 2018, NMSU terminated his employment effective April 27, 2018.

Defendants’ MSJ, UMFs 15-33.

                                          ARGUMENT

       Plaintiff seeks “[d]amages for lost income to compensate for his alleged wrongful

termination from [NMSU].” Pretrial Order, Doc. 87, at 2. It is well-established that a party seeking

economic damages for unlawful termination has a duty to use reasonable efforts to mitigate their

damages. “Unquestionably, wrongfully discharged claimants have an obligation to use reasonable

efforts to mitigate their damages.” McClure v. Indep. Sch. Dist. No. 16, 228 F.3d 1205, 1214 (10th

Cir. 2000), quoting EEOC v. Sandia Corp., 639 F.2d 600, 627 (10th Cir.1980). “[A] plaintiff has

a duty to mitigate his damages by being reasonably diligent in seeking employment substantially

equivalent to the position he lost.” See Hudson v. Chertoff, 473 F. Supp. 2d 1292, 1297 (S.D. Fla.

2007). Likewise, a party seeking to recover damages from breach of contract claim must attempt



                                                 2
to mitigate their damages. McDowell v. Napolitano, 1995-NMSC-029, ¶ 23, 119 N.M. 696, 703,

895 P.2d 218, 225 (holding that it was appropriate to instruct the jury in a breach of contract action

that it should consider whether the Plaintiff exercised ordinary care to minimize or lessen his

damages, and that damages caused by his failure to exercise such care cannot be recovered.)

           Plaintiff’s First Cause of Action is for breach of contract. Plaintiff specifically alleges that

Provost Howard breached a contract by “unilaterally” revoking Plaintiff’s leave of absence and

ordering Plaintiff back to work in January 2018 rather than January 2020. Complaint, Doc. 27, at

¶¶ 79. It is Plaintiff’s position that he should have been on unpaid leave from NMSU until January

2020. Plaintiff’s Second Cause of Action under 42 U.S.C. § 1983 alleges violations of procedural

due process in the termination of employment effective April 2018, but under Plaintiff’s theory of

the case any damages for termination of his employment would not have accrued until he would

have returned to work in January 2020.

           Whether Plaintiff seeks economic damages from his April 2018 termination date or the

January 2020 date on which he would have resumed employment, Plaintiff has not met his

affirmative duty to mitigate lost wages. To satisfy the duty, a plaintiff must take a proactive

approach to finding new employment. Dailey v. Societe Generale, 108 F.3d 451, 455 (2d. Cir.

1997) (registering with employment agencies, interviewing for open positions, and discussing job

prospects with friends and acquaintances satisfied the plaintiff’s duty). A plaintiff who abandons

the job search, or fails to pursue substantially equivalent employment with reasonable diligence

fails to mitigate his damages. See, e.g., Fogg v. Gonzales, 492 F.3d 447, 455 (D.C. Cir. 2007)

(affirming district court’s conclusion that plaintiff’s failure to find other police work did not

constitute failure to mitigate because the employer’s for-cause termination had made any effort

futile).



                                                      3
         Plaintiff has not made reasonable efforts to mitigate his damages. On June 26, 2020, in

response to an interrogatory seeking information on his efforts to find employment, Plaintiff

admits he made no effort to find academic employment between April 2018 and June 2020.

Excerpt from Plaintiff’s Response to Defendants’ First Set of Interrogatories, attached as Exhibit

A. Plaintiff instead references three failed runs for political office.2 Plaintiff further states that he

was “in the process of submitting application materials” to seek employment as a law professor

but had not actually done so. Plaintiff later supplemented his response, showing that he submitted

the application materials on August 12, 2020. On October 9, 2020, Plaintiff testified in his

deposition that the application materials had resulted in one job interview at a law school. Excerpts

from Plaintiff’s Deposition, attached as Exhibit B.                   When asked whether he was seeking

employment at business schools, he stated that he had not found any openings for business law

professors in New Mexico and that he had not applied for ethics positions because he would be

unlikely to be selected. Id. When asked if he was seeking employment outside the academic

arena, Plaintiff replied “[n]ot really.” In summary, Plaintiff failed to take any steps to look for

academic work until August 2020 and made only half-hearted efforts after August 2020.

         Plaintiff has failed to make reasonable efforts to mitigate his damages and therefore

Defendants request that all evidence of lost wages and benefits be excluded at trial. Alternatively,

Plaintiff should only be allowed to present evidence of lost wages and benefits starting January

2020, which is consistent with his theory of the case.

                                                 CONCLUSION

         WHEREFORE, Defendants respectfully request the foregoing Third Motion in Limine to

Exclude Evidence of Lost Wages or Lost Benefits be granted.


2
  Plaintiff first ran for political office in January 2018, while still employed - and being paid - by NMSU. He lost in
the primary election held on June 5, 2018.

                                                          4
                                             Respectfully submitted,


                                             CONKLIN, WOODCOCK & ZIEGLER, P.C.


                                             By:     /s/ Kathy L. Black
                                                     Christa M. Hazlett
                                                     Kathy L. Black
                                                     320 Gold Ave., SW, Suite 800
                                                     Albuquerque, NM 87102
                                                     Tel. (505) 224-9160
                                                     Fax (505) 224-9161
                                                     cmh@conklinfirm.com
                                                     klb@conklinfirm.com
                                                     Attorneys for Defendant




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 22nd day of March 2021, I filed the foregoing

electronically through the CM/ECF system, which caused all counsel of record to be served by

electronic means, as more fully reflected on the Notice of Electronic Filing.


Brian J. Pezzillo
HOWARD & HOWARD ATTORNEYS, PLLC
3800 Howard Hughes Pkwy., Ste. 1000
Las Vegas, NV 89169
Tel. (702) 667-4389
Fax (702) 567-1568
bjp@h2law.com


/s/ Kathy L. Black
Kathy L. Black




                                                 5
